DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,116,577. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a system for assisting an object manipulation in a sterile field during surgery.
U. S. Application No. 17/405165
U.S. Patent No. 11,116,577
1. A system for assisting an object manipulation in a sterile field during a surgery, the system comprising: a tracking device for tracking at least the object relative to a bone while the at least one object and the bone are in a sterile field in which surgery is being performed, and for generating tracking data for the object; at least one processing device positioned inside or outside of the sterile field, for generating tracking information related to the object by processing the tracking data received from the tracking device; a sterilized displaying device located in a volume within the sterile field defined as being above a plane of an operating table, the volume being delimited by a periphery of the operating table, the displaying device for displaying the tracking information received from the processing device to the operator during the surgery, the displaying device having a touch-screen located in the volume for interaction with the operator; and a support connected to the displaying device and positioning the displaying device over the operating table and into said volume of the sterile field.  



2. The system as in claim 1, wherein the displaying device is positioned within a same field of view as a location at which the surgery is being performed from a surgeon's viewpoint, for display of the information to the surgeon during manipulation of the object.  
3. The system as in claim 1, further comprising an imaging device for acquiring images of at least one of the object and a location at which the surgery is being performed, the displaying device displaying the images.  
4. The system as in claim 3, wherein the processing device comprises a coordinate translating device for translating the object position and orientation information into a coordinate system relative to the images.  
5. The system as in claim 1, wherein the displaying device is integral to a portable handheld computing device in said volume during the surgery.  
6. The system as in claim 5, wherein the at least one processing device is integral to the portable handheld computing device.  
7. The system as in claim 1, wherein the displaying device includes multiple displaying devices each including a dedicated user interface, with at least one said displaying device in the sterile field.  
8. The system as in claim 7, wherein each of the displaying devices are dedicated to a specific role.  
9. The system as in claim 7, further including a communications interface for assigning a communication priority between one of the displaying devices and the processing device, the communication priority being in accordance with the dedicated user interface involved in the communication.  
10. The system as in claim 1, further including a database for the at least one processing device, the database storing information on at least one of the surgery, the object and the location, the information for being displayed by the displaying device.  
11. The system as in claim 1, wherein the tracking device comprises markers placed on the object, the markers for being tracked using one of: a mechanical frame, an electro-mechanical device, an acoustic device, an electro- magnetic device, an optical device and a radio-frequency device.  
12. The system as in claim 1, wherein the at least one processing device and the sterilized displaying device have transmitters for wireless communication therebetween.  
13. The system as in claim 1, wherein the support is integral to the operating table.  
14. The system as in claim 1, wherein the at least one processing device has a transmitter for wireless communication with at least one server of the system for additional computing to be performed by the at least one server.  

1. A computer-assisted surgery system for assisting an object manipulation in a sterile field during a surgery, the system comprising: a tracking device for tracking at least the object relative to a bone in a sterile field in which surgery is being performed, and for generating tracking data for the object; at least one processing device positioned inside the sterile field, for generating tracking information related to the object by processing the tracking data received from the tracking device; and a sterilized displaying device located in a volume within the sterile field defined as being above a plane of and delimited by an operating table and being below the shoulders of an operator standing next to a patient lying on the operating table, the displaying device for displaying the tracking information received from the processing device to the operator during the surgery, the displaying device having a touch-screen for interaction with the operator through said processing device, the displaying device being supported into said volume of the sterile field by a support connected to the displaying device and positioning the displaying device over the operating table.
2. The system as in claim 1, wherein the displaying device is positioned within a same field of view as a location at which the surgery is being performed from a surgeon's viewpoint, for display of the information to the surgeon during manipulation of the object.
3. The system as in claim 1, further comprising an imaging device for acquiring images of at least one of the object and a location at which the surgery is being performed, the displaying device displaying the images.
4. The system as in claim 3, wherein the processing device comprises a coordinate translating device for translating the object position and orientation information into a coordinate system relative to the images.
5. The system as in claim 1, wherein the displaying device is integral to a portable handheld computing device in said volume during the surgery.
6. The system as in claim 5, wherein the at least one processing device is integral to the portable handheld computing device.
7. The system as in claim 1, wherein the displaying device includes multiple displaying devices each comprising a dedicated user interface, with at least one said displaying device in the sterile fields, wherein each of the displaying devices are dedicated to a specific role.

8. The system as in claim 7, further comprising a communications interface for assigning a communication priority between one of the displaying devices and the processing device, the communication priority being in accordance with the dedicated user interface involved in the communication.
9. The system as in claim 1, further comprising a database for the at least one processing device, the database storing information on at least one of the surgery, the object and the location, the information for being displayed by the displaying device.
10. The system as in claim 1, wherein the tracking device comprises markers placed on the object, the markers for being tracked using one of: a mechanical frame, an electro-mechanical device, an acoustic device, an electro-magnetic device, an optical device and a radio-frequency device.
11. The system as in claim 1, wherein the at least one processing device and the sterilized displaying device have transmitters for wireless communication therebetween.
12. The system as in claim 1, wherein the sterilized displaying device is supported directly by the operating table.
13. The system as in claim 1, wherein the at least one processing device has a transmitter for wireless communication with at least one server of the system for additional computing to be performed by the at least one server.




Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9532848. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a system for assisting an object manipulation in a sterile field during surgery.
U. S. Application No. 17/405165
U. S. Patent No. 9532848
1. A system for assisting an object manipulation in a sterile field during a surgery, the system comprising: a tracking device for tracking at least the object relative to a bone while the at least one object and the bone are in a sterile field in which surgery is being performed, and for generating tracking data for the object; at least one processing device positioned inside or outside of the sterile field, for generating tracking information related to the object by processing the tracking data received from the tracking device; a sterilized displaying device located in a volume within the sterile field defined as being above a plane of an operating table, the volume being delimited by a periphery of the operating table, the displaying device for displaying the tracking information received from the processing device to the operator during the surgery, the displaying device having a touch-screen located in the volume for interaction with the operator; and a support connected to the displaying device and positioning the displaying device over the operating table and into said volume of the sterile field.  
2. The system as in claim 1, wherein the displaying device is positioned within a same field of view as a location at which the surgery is being performed from a surgeon's viewpoint, for display of the information to the surgeon during manipulation of the object.  
3. The system as in claim 1, further comprising an imaging device for acquiring images of at least one of the object and a location at which the surgery is being performed, the displaying device displaying the images.  
4. The system as in claim 3, wherein the processing device comprises a coordinate translating device for translating the object position and orientation information into a coordinate system relative to the images.  
7. The system as in claim 1, wherein the displaying device includes multiple displaying devices each including a dedicated user interface, with at least one said displaying device in the sterile field.  
8. The system as in claim 7, wherein each of the displaying devices are dedicated to a specific role.  
9. The system as in claim 7, further including a communications interface for assigning a communication priority between one of the displaying devices and the processing device, the communication priority being in accordance with the dedicated user interface involved in the communication.  
10. The system as in claim 1, further including a database for the at least one processing device, the database storing information on at least one of the surgery, the object and the location, the information for being displayed by the displaying device.  
11. The system as in claim 1, wherein the tracking device comprises markers placed on the object, the markers for being tracked using one of: a mechanical frame, an electro-mechanical device, an acoustic device, an electro- magnetic device, an optical device and a radio-frequency device.   
1. A system for assisting a user manipulating an object during a surgery, the system comprising: a tracking device for tracking the object in a sterile field in which surgery is being performed, and for generating tracking data for the object; a processing device positioned outside the sterile field, for generating tracking information related to the object by processing the tracking data received from the tracking device; and a sterilized displaying device located in a volume within the sterile field defined as being above a plane of and delimited by an operating table and below the shoulders of an operator standing next to a patient lying on the operating table, the displaying device for displaying the tracking information received wirelessly from the processing device to the user during the surgery, the displaying device having a touch-screen for interaction with the user through said processing device, the displaying device being supported directly by the operating table via a support extending between the displaying device and the operating table.
2. The system as in claim 1, wherein the displaying device is positioned within a same field of view as a location at which the surgery is being performed from a surgeon's viewpoint, for display of the information to the surgeon during manipulation of the object.
3. The system as in claim 1, further comprising an imaging device for acquiring images of at least one of the object and a location at which the surgery is being performed, the displaying device displaying the images.
4. The system as in claim 3, wherein the processing device comprises a coordinate translating device for translating the object position and orientation information into a coordinate system relative to the images.
8. The system as in claim 1, wherein the user comprises multiple users, and the displaying device comprises multiple displaying devices each comprising a dedicated user interface, wherein each of the displaying devices are dedicated to one of the users, and each of the users executes a specific role.
9. The system as in claim 8, further comprising a communications interface for assigning a communication priority between one of the displaying devices and the processing device, the communication priority being in accordance with the dedicated user interface involved in the communication.
10. The system as in claim 1, further comprising a database operatively connected to the processing device, the database storing information on at least one of the surgery, the object and the location, the information for being displayed by the displaying device.
11. The system as in claim 1, wherein the tracking device comprises markers placed on the object, the markers for being tracked using one of: a mechanical frame, an electro-mechanical device, an acoustic device, an electro-magnetic device, an optical device and a radio-frequency device. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over U. S. Patent No. 5,987,960 to Messner et al. in view of U. S. Publication No. 2003/0153810 U. S. Application No. 10/371756 to Bertolero et al.; in view of U. S. Patent No. 7,819,807 to Barnes et al. and further in view of U. S. Publication No. 2007/0089221 to Manzella, Jr. et al.
Regarding Claims 1 and 7, Messner teaches computer-assisted surgery system for assisting an object manipulation in a sterile field during a surgery, the system comprising: a tracking device for tracking the object in a sterile field in which surgery is being performed, and for generating tracking data for the object (Fig. 1a element 20 a locating device); a processing device positioned in side the sterile field, for generating tracking information related to the object by processing the tracking data received from the tracking device (Fig. 1a element 42 and 62 are located in the sterile field, col. 5 lines 34-36 teaches that the computer system is located in the sterile field and alternatively can be positioned outside as well); and a displaying device for being located in the sterile field, the displaying device for displaying the tracking information received from the processing device to the user during the surgery (fig. 1a element 52 teaches displays in the sterile field). 
Messner teaches all of the above claimed limitations but does not expressly teach that the display device is a touch screen and is located within the sterile field defined as above a plane of operating table and below the shoulders of the operator, and that the display device receives display data wirelessly from the processor. 
Bertolero teaches that the display device is located in an operating sterile defined as above a plane of and delimited by the operating table and below the shoulders of the operator (fig. 4a, 4b element 40 and fig. 6 element 48 is below the shoulder of the operator 62).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Messner with a setup to keep the display device within the sterile field defined as above a plane of operating table and below the eyes of the operator as taught by Bertolero, since such a setup would result in convenient viewing of the image/data by the operator, and moreover it maintains the sterile field around the patient.
Messner and Bertolero teaches all of the above claimed limitations but does not expressly teach that the display is a touch screen display.
Barnes teaches that the display is a touch screen display (col. 5 lines 49-65 teaches a touch screen display).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Messner and Bertolero with a touch screen display as taught by Barnes, since such a setup would result in an easy to use display system. 
Messner, Bortolero and Barnes, teaches all of the above claimed limitations but does not expressly teach that the operating room is a sterile environment.
Manzella teaches that the operating room is a sterile environment (para 003 teaches that the operating room is a sterile environment).
It would be obvious to one of ordinary skill in the art at the time of invention to modify Messner, Bortolero and Barnes with a setup such that the operating room is a sterile environment as taught by Manzella, since such a setup would result in sterile operating environment.
Regarding Claim 2, Bertolero teaches that the displaying device is positioned within a same field of view as a location at which the surgery is being performed from a surgeon's viewpoint, for display of the information to the surgeon during manipulation of the object (fig. 4a, 4b element 40 and fig. 6 element 48 is below the shoulder of the operator 62).
Regarding Claim 3, Messner teaches an imaging device for acquiring images of at least one of the object and a location at which the surgery is being performed, the displaying device displaying the images (col. 1 lines 30-40 and col. 5 lines 16-58). 
Regarding Claim 4, Messner teaches that the processing device comprises a coordinate translating device for translating the object position and orientation information into a coordinate system relative to the images (and col. 5 lines 16-58). 
Regarding Claim 5, Barnes teaches that the displaying device is integral to a portable handheld computing device in said volume during surgery (figs. 1d, 6, 8, 15 teaches portable hand held computing device).
Regarding Claim 6, Barnes teaches that at least one processing device is integral to the portable handheld computing device (figs. 1d, 6, 8, 15 teaches portable hand held computing device).
Regarding Claims 11, Messner teaches that the tracking device comprises markers placed on the object, the markers for being tracked using one of: a mechanical frame, an electro-mechanical device, an acoustic device, an electro-magnetic device, an optical device and a radio-frequency device (fig. 1a elements 43a-c).
Regarding Claim 12, Barnes teaches that the at least one processing device and the sterilized displaying device have transmitters for wireless communication there between (col. 2 lines 37-55 teaches a wireless communication, with the handheld display).
Regarding Claim 13, Bortolero teaches that the sterilized displaying device is supported directly by the operating table (figs. 4a and 4b teaches the display is supported by the table).


Claims 10 and 14, are rejected under 35 U.S.C. 103(a) as being unpatentable over U. S. Patent No. 5,987,960 to Messner et al. in view of U. S. Publication No. 2003/0153810 U. S. Application No. 10/371756 to Bertolero et al. in view of U. S. Patent No. 7,819,807 to Barnes et al. in view of U. S. Publication No. 2007/0089221 to Manzella, Jr. et al. further in view of NPL titled “A Web-based architecture enabling multichannel telemedicine applications" by Lamberti et al published in 2003 cited in the IDS dated 02/23/2017.
Regarding Claims 10 and 14, Messner, Bertolero, Barnes and Manzella teaches all of the above claimed limitations but does not expressly teach a server connected to the processing device for additional computing.
Lamberti teaches a database server connected to the processing device for additional computing (Figs. 1 and 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Messner, Bertolero, Barnes and Manzella with a database server connected to the processing device as taught by Lamberti since such a setup would result in faster processing of data. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/
Primary Examiner, Art Unit 3793